Citation Nr: 1719928	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to January 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in part, denied the claim for service connection for a headache disability, and a January 2016 rating decision by the VA RO in Togus, Maine which, in part, denied service connection for PTSD.

The Veteran testified at a September 2010 Board hearing before the undersigned Acting Veterans Law Judge, and the transcript of this hearing has been associated with the claims file. 

In September 2011, November 2012, August 2013, January 2014, August 2014, September 2015, January 2016 and June 2016 the Board remanded the claim for headaches for further evidentiary development. 

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  While the January 2016 rating decision denied service connection for PTSD, the Board notes that the record contains other psychiatric disorders such as depression and anxiety.  Thus, in accordance with Clemons, the Board has recharacterized the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran has a psychiatric disability, to include PTSD that is a result of his military service.

2.  Resolving reasonable doubt in the Veteran's favor, the evidence of record favors a finding that the Veteran's headache disability is related to his service-connected acquired psychiatric disability, to include PTSD disability.


CONCLUSIONS OF LAW

1.  The Veteran's acquired psychiatric disability, to include PTSD, was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 (2016).

2.  A headache disability is related to the Veteran's service-connected PTSD disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Given the favorable dispositions to grant the claims for entitlement to service connection for an acquired psychiatric disability to include PTSD and entitlement to service connection for headaches, to include as secondary to PTSD, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, neither PTSD nor major depressive disorder are classified as a psychosis, and therefore may not be granted on a presumptive basis. 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2016). This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id. at 448, see also 38 C.F.R. § 3.322 (2016).  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (1); see also, 38 U.S.C.A. § 1154(b). 

Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).


I.  PTSD

Factual Background and Analysis

The Veteran contends that his current acquired psychiatric disability to include PTSD as a result of his service.  

In an August 2007 Memorandum, the U S Army and Joint Services Records
Research Center (JSRRC) Coordinator found that there was a formal finding of a lack of information required to corroborate the Veteran's claimed stressor associated with his claim for service connection.  The Memorandum noted that the claimed stressor could not be verified.

The Veteran underwent a VA examination in January 2016.  The examiner noted that it was not possible to differentiate what portion of the Veteran's symptoms were attributable to PTSD versus major depressive disorder as there was a high degree of clinical overlap in the presentation of both disorders, with one aggravating the other.  The Veteran reported that his symptoms of PTSD and major depressive disorder began simultaneously and have been chronic since the time of onset.  There was a high degree of clinical association between PTSD and major depressive disorder particularly in military veterans.  The Veteran reported that his symptoms of depression and PTSD began in his first year of military service in the Army after he experienced several stressors.  

The Veteran reported 5 specific stressors during his January 2016 VA examination.  The Veteran's first reported stressor occurred when he was physically assaulted by protestors during multiple rallies where he felt that his life was in danger.  The examiner noted that this stressor was not related to the Veteran's fear of hostile military or terrorist activity as it was part of his service stateside.  

The Veteran's second reported stressor occurred in 1972 where he was working in the military protecting the United States Treasury building in Washington, DC.  The Veteran reported that during this incident, the crowd surged and he was spit on multiple times by protestors.  He again felt helpless and as if his life was in danger at the time.  The examiner noted that this stressor was not related to the Veteran's fear of hostile military or terrorist activity as it was part of his service stateside.  

The Veteran's third reported stressor occurred when he was stationed at Fort McPherson in Georgia where he was tasked with searching for murdered children.  The Veteran reported feeling a sense of horror and helplessness during the searches.  The examiner noted that this stressor was not related to the Veteran's fear of hostile military or terrorist activity as it was part of his service stateside

The Veteran's fourth reported stressor occurred during Hurricane Agnes in Washington, DC when he was serving to protect Fort McNair.  He described putting up sandbags along the Potomac River up against the levies to keep the water out.  He reported feeling extreme fear as he could not swim.  The examiner noted that this stressor was not related to the Veteran's fear of hostile military or terrorist activity as it was part of a natural disaster.  

The Veteran's fifth reported stressor occurred in 1981 when he was at Fort McPherson when he was performing a funeral detail and was transporting a body from the back of a hearse to a gravesite.  He reported that he and another soldier slid with the casket into the grave and they were unable to immediately get out.  He reported feeling hopelessness and helplessness associated with this event.  The examiner noted that this stressor was not related to the Veteran's fear of hostile military or terrorist activity as it was part of his service stateside.

The January 2016 indicated that all of the Veteran's reported stressors were adequate to support the diagnosis of PTSD.  The examiner noted that the Veteran met the criteria for PTSD and it was at least as likely as not due to or was incurred during his military service.  The Veteran also met the criteria for a diagnosis of major depressive disorder, single episode, severe and it was at least as likely as not due to or was incurred during his military service.  The examiner noted that the Veteran met the criteria for a diagnosis of PTSD based on the endorsement of multiple criterions and events that occurred during his military service.  The Veteran also met the criterion for major depressive disorder and these symptoms reportedly began simultaneously alongside his PTSD symptoms following the severe traumatic events endorsed by the Veteran.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for an acquired psychiatric disability to include PTSD is warranted.

The Board acknowledges that the Veteran has a current medical diagnosis of PTSD which has been attributed to his reported in-service stressors by the January 2016 VA examiner. 

As to the Veteran's reported in-service stressors, the Board observes that in the January 2016 rating decision, the RO denied the claim on the basis of lack of verifiable stressful events.  As noted above, however, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In this case, the Veteran has been diagnosed with PTSD by a VA psychiatrist based on his reported in-service stressor experiences.  While the VA examiner noted that the Veteran's stressor were not related to the Veteran's fear of hostile military or terrorist activity, the Board notes that the examiner in fact indicated that the stressors were related to the Veteran's service as he clarified that these stressors all occurred during his military service in the United States.

Furthermore, based on a review of his service personnel records and the Veteran's statements, and having resolved doubt in favor of the Veteran, the Board concludes that his reported stressors are consistent with the circumstances of his service, and that his reported stressors are sufficiently analogous to the type contemplated by See 38 C.F.R. § 3.304(f) (3).

The Board finds that the Veteran's reports are credible and supported in part by his service record and DD 214.

In summary, a VA psychiatrist has diagnosed the Veteran with PTSD based on his reported in-service stressors.  The Board finds that the stressors are consistent with the places, types, and circumstances of his service.  The stressors, despite occurring within the United States, deal with fear of hostile military or terrorist activity.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

The Board additionally notes again that service connection is available for an acquired psychiatric disability that is due to service.  Notably, the January 2016 VA examiner also concluded that it was at least as likely as not that the Veteran's major depressive disorder was due to or was incurred during the Veteran's military service.

This opinion regarding the nexus of an acquired psychiatric disorder to the Veteran's service is not contradicted by any other medical evidence or opinion. 

Accordingly, the Board also notes that there is evidence of a current major depressive disorder disability as well as a nexus or relationship between this disability and his service.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for an acquired psychiatric disorder, to include PTSD and depression, is granted.  See 38 U.S.C.A. § 5107(b).


II.  Headaches

Factual Background and Analysis

The Veteran contends that his headaches are either directly due to his military service or secondary to PTSD.

The Veteran underwent a VA examination in March 2015.  The examiner noted that while there was evidence of isolated headache complaints in the service treatment records, there was no report of a chronic condition and no diagnosis was ever made.  The examiner also indicated that there was no evidence of chronic complaints made or of treatment being sought for headaches following his separation in 1992.  Due to the lack of evidence and an inability to establish chronicity, it was less likely than not that the Veteran's headaches were incurred in or were proximately due to active duty military service. 

In a November 2016 correspondence, a private physician noted that he had been treating the Veteran for his PTSD.  The private physician opined that the Veteran's headaches were due to his PTSD.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a headache disability as secondary to his service-connected acquired psychiatric disability to include PTSD ankle disability is warranted.

As noted above, a private opinion in November 2016 indicated that the Veteran's headaches were the result of his service-connected PTSD.

The Board notes that while the March 2015 VA examiner provided a negative nexus opinion regarding service connection on a direct basis, the opinion does not address service connection on a secondary basis.

As determined above, the Board is granting service connection for an acquired psychiatric disability to include PTSD based on the January 2016 VA examination.  As the Veteran is now service-connected for an acquired psychiatric disability to include PTSD and the evidence of record contains a medical opinion attributing the Veteran's current headache disability to his service-connected disability, the Board finds that service connection is warranted for a headache disability on a secondary basis.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.  In this regard, the Board notes that the November 2016 private opinion regarding the nexus of a headache disability to the Veteran's service-connected acquired psychiatric disability to include PTSD is not contradicted by any other medical evidence or opinion.  

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for a headache disability as secondary to his now service-connected acquired psychiatric disability to include PTSD disability is granted.  See 38 U.S.C.A. § 5107(b).







ORDER

Entitlement to service connection for an acquired psychiatric disability to include PTSD is granted.

Entitlement to service connection for headaches, to include as secondary to PTSD is granted.



____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


